Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on June 22, 2021, in response to the office action mailed on March 22, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, 6determining, by a computer system, a processor type of at least one of the one or 7more computer processors, each processor type associating each bus bridge with a 8maximum set of bus identifiers (being independent of buses actually present in the computer 10system and accessible via the bus bridge) available for use as identifiers of buses accessible via the 9bus bridge, wherein for at least one hardware interconnection 11parameter and the corresponding bus bridge the associated maximum set of bus identifiers 12depends on the processor type; and 13creating in a computer storage a sequence of software bridges (in a sequential order 19corresponding to an order of the associated maximum sets of bus identifiers which is 20independent of the processor type, but a corresponding order of the associated hardware 21interconnection parameters depends on said processor type), each 14software bridge specifying at least part of a programmatic interface for accessing an 15associated one of the bus bridges, the programmatic interface being dependent on the 16hardware interconnection between the associated bus bridge and the one or more computer 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach bus bridges:
U.S. PATENT NUMBERS:
2008/0222338 A1
6,883,081 B2
6,996,658 B2
8,036,102 B2
8,909,843 B1
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        August 12, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181